Case 21-10849-CSS   Doc 38-12   Filed 07/08/21   Page 1 of 16




EXHIBIT L
        Declaration of Matthew Parrott
FILED: NEW YORK COUNTY CLERK 12/09/2020 11:05 AM                             INDEX NO. 850083/2020
NYSCEF DOC. NO. 262Case 21-10849-CSS   Doc 38-12   Filed 07/08/21   Page 2 of 16 NYSCEF: 12/09/2020
                                                                       RECEIVED




                                           1 of 15
FILED: NEW YORK COUNTY CLERK 12/09/2020 11:05 AM                             INDEX NO. 850083/2020
NYSCEF DOC. NO. 262Case 21-10849-CSS   Doc 38-12   Filed 07/08/21   Page 3 of 16 NYSCEF: 12/09/2020
                                                                       RECEIVED




                                           2 of 15
FILED: NEW YORK COUNTY CLERK 12/09/2020 11:05 AM                             INDEX NO. 850083/2020
NYSCEF DOC. NO. 262Case 21-10849-CSS   Doc 38-12   Filed 07/08/21   Page 4 of 16 NYSCEF: 12/09/2020
                                                                       RECEIVED




                                           3 of 15
FILED: NEW YORK COUNTY CLERK 12/09/2020 11:05 AM                             INDEX NO. 850083/2020
NYSCEF DOC. NO. 262Case 21-10849-CSS   Doc 38-12   Filed 07/08/21   Page 5 of 16 NYSCEF: 12/09/2020
                                                                       RECEIVED




                                           4 of 15
FILED: NEW YORK COUNTY CLERK 12/09/2020 11:05 AM                             INDEX NO. 850083/2020
NYSCEF DOC. NO. 262Case 21-10849-CSS   Doc 38-12   Filed 07/08/21   Page 6 of 16 NYSCEF: 12/09/2020
                                                                       RECEIVED




                                           5 of 15
FILED: NEW YORK COUNTY CLERK 12/09/2020 11:05 AM                             INDEX NO. 850083/2020
NYSCEF DOC. NO. 262Case 21-10849-CSS   Doc 38-12   Filed 07/08/21   Page 7 of 16 NYSCEF: 12/09/2020
                                                                       RECEIVED




                                           6 of 15
FILED: NEW YORK COUNTY CLERK 12/09/2020 11:05 AM                             INDEX NO. 850083/2020
NYSCEF DOC. NO. 262Case 21-10849-CSS   Doc 38-12   Filed 07/08/21   Page 8 of 16 NYSCEF: 12/09/2020
                                                                       RECEIVED




                                           7 of 15
FILED: NEW YORK COUNTY CLERK 12/09/2020 11:05 AM                             INDEX NO. 850083/2020
NYSCEF DOC. NO. 262Case 21-10849-CSS   Doc 38-12   Filed 07/08/21   Page 9 of 16 NYSCEF: 12/09/2020
                                                                       RECEIVED




                                           8 of 15
FILED: NEW YORK COUNTY CLERK 12/09/2020 11:05 AM                              INDEX NO. 850083/2020
NYSCEF DOC. NO. 262Case 21-10849-CSS   Doc 38-12   Filed 07/08/21   PageRECEIVED
                                                                          10 of 16 NYSCEF: 12/09/2020




                                            9 of 15
FILED: NEW YORK COUNTY CLERK 12/09/2020 11:05 AM                              INDEX NO. 850083/2020
NYSCEF DOC. NO. 262Case 21-10849-CSS   Doc 38-12   Filed 07/08/21   PageRECEIVED
                                                                          11 of 16 NYSCEF: 12/09/2020




                                           10 of 15
FILED: NEW YORK COUNTY CLERK 12/09/2020 11:05 AM                              INDEX NO. 850083/2020
NYSCEF DOC. NO. 262Case 21-10849-CSS   Doc 38-12   Filed 07/08/21   PageRECEIVED
                                                                          12 of 16 NYSCEF: 12/09/2020




                                           11 of 15
FILED: NEW YORK COUNTY CLERK 12/09/2020 11:05 AM                              INDEX NO. 850083/2020
NYSCEF DOC. NO. 262Case 21-10849-CSS   Doc 38-12   Filed 07/08/21   PageRECEIVED
                                                                          13 of 16 NYSCEF: 12/09/2020




                                           12 of 15
FILED: NEW YORK COUNTY CLERK 12/09/2020 11:05 AM                              INDEX NO. 850083/2020
NYSCEF DOC. NO. 262Case 21-10849-CSS   Doc 38-12   Filed 07/08/21   PageRECEIVED
                                                                          14 of 16 NYSCEF: 12/09/2020




                                           13 of 15
FILED: NEW YORK COUNTY CLERK 12/09/2020 11:05 AM                              INDEX NO. 850083/2020
NYSCEF DOC. NO. 262Case 21-10849-CSS   Doc 38-12   Filed 07/08/21   PageRECEIVED
                                                                          15 of 16 NYSCEF: 12/09/2020




                                           14 of 15
FILED: NEW YORK COUNTY CLERK 12/09/2020 11:05 AM                              INDEX NO. 850083/2020
NYSCEF DOC. NO. 262Case 21-10849-CSS   Doc 38-12   Filed 07/08/21   PageRECEIVED
                                                                          16 of 16 NYSCEF: 12/09/2020




                                           15 of 15
